NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 18-2602
                                     _____________

                           WILLIAM F. BROBST, JR.;
                        ROXANNE BROBST, Husband & Wife;
                              KESHIA BROBST,
                                             Appellants

                                             v.

    DAVID W. CROSSETT, ESQ; WILLIAM F. BROBST, SR.; SMITH LAW GROUP
                       LLC; JAMES M. SMITH, ESQ.
                              ____________

                     Appeal from the United States District Court for
                          the Eastern District of Pennsylvania
                           (District Court No. 5-16-cv-04051)
                      Magistrate Judge: Honorable Henry S. Perkin

                                     ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 23, 2019
                                  ______________

                  Before: McKEE, AMBRO and ROTH, Circuit Judges

                            (Opinion filed: February 25, 2020)
                              _______________________

                                      OPINION *
                               _______________________



*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       Appellants appeal the District Court’s grant of summary judgment in favor of the

defendants in this family dispute over possession of real property. For the reasons that

follow, we will affirm the District Court’s grant of summary judgment in favor of the

Defendants. 1

                                             I.

       In reviewing a motion for summary judgment, we view the evidence in the light

most favorable to the non-moving party. 2 We refrain from making credibility

determinations or weighing the evidence. 3

       Plaintiffs claim that the District Court erred in distinguishing Jordan v. Fox,

Rothschild, O’Brien & Frankel. 4 They also argue that the abuse of a valid state

procedure does not affect whether Defendants are state actors.

       The District Court properly distinguished the circumstances here from those in

Jordan. This dispute involves a Writ of Possession, which is materially different from a

judgment for possession. 5 Moreover, “Plaintiffs have not challenged the legality of the



1
  The District Court had jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
This Court has jurisdiction under 28 U.S.C. § 1291. Our review of an order granting a
motion for summary judgment is plenary. Albrecht v. Horn, 485 F.3d 103, 114 (3d Cir.
2007).
2
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
3
  Id.
4
  20 F.3d 1250 (3d Cir. 1994).
5
  Mikhail v. Kahn, 991 F. Supp. 2d 596, 651–52 (E.D. Pa. 2014) (explaining several
distinguishing qualities, including automatic operation of the law, absence of judicial
judgment, and discretion relinquished to private individuals).
                                              2
Pennsylvania statutes or Rules at issue,” 6 and they do not dispute that the Pennsylvania

Rules of Civil Procedure are otherwise a valid state procedure. Instead, Plaintiffs allege

that Defendant Crossett violated the Rules by not providing notice. However, any such

alleged misuse or abuse of Pennsylvania’s procedural Rules does not constitute state

action. Indeed, a contrary ruling would convert everyone who violates a state procedural

rule into a state actor for purposes of 1983 liability. Such a claim is patently frivolous.

                                              II.

         For the reasons set forth above, we will affirm the District Court’s decision.




6
    Brobst v. Brobst, No. 16-4051, 2018 WL 3032856, at *8 (E.D. Pa. June 19, 2018).
                                               3